DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 2/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 9,409,034 and US Patent No. 10,406,374 have been reviewed and are accepted.  The terminal disclaimers have been recorded and the double patenting rejections are withdrawn.
Specification
The objection to the specification has been withdrawn based on applicant’s amendments.
Response to Arguments
Applicant's arguments filed 2/7/2021 have been fully considered but they are not persuasive. Applicant argues that Didon discloses that the sensitivity and specificity values are defined on non-noisy signals, and since applicant’s claims require controlling electrotherapy output during CPR, the combination is improper. However, the applicant’s claim 1 very clearly recites:
receiving an ECG signal data stream from two or more external electrodes in electrical contact with a patient, the ECG signal data comprising a cardiac signal characterized by corruption from a CPR compressions noise artifact;
filtering the stream of ECG signal data through a set of frequency band pass filters disposed to separate the cardiac signal from the CPR compressions noise signal;
obtaining a stream of signal data corresponding to a predetermined time segment;
analyzing the separated cardiac signal to determine whether a shockable cardiac rhythm exists with a sensitivity of greater than about 70% and a specificity of greater than about 95%;
deciding that a shock is to be delivered by an electrotherapy delivery circuit based on the analyzing step;
arming an electrotherapy delivery circuit responsive to the deciding step; and automatically issuing a user prompt to stop CPR and to deliver the electrotherapy at the completion of the arming step.
As seen in the bolded parts, while applicant’s invention is performed during CPR, the claim requires separating the cardiac signal from the CPR compressions noise signal, and then analyzing this separated signal to determine whether a shockable rhythm exists with the claimed sensitivity and specificity. As described in the previous office action and again below, Weil discloses receiving an ECG signal from at least one electrode, the ECG signal comprising a cardiac signal stream from a predetermined timed segment that is characterized by corruption from a CPR compression noise artifact (Col. 5, lines 55-67). Weil filters the ECG signal using a set of one band pass filter to separate the cardiac signal from the CPR compression noise signal (Col. 6, lines 9-18, Col. 10, lines 1-8 and figure 9). The separated ECG signal is analyzed to determine whether a shockable rhythm exists (Col. 9, lines 33-67). Therefore, the sensitivity and specificity requirements suggested by Didon are being applied to non-noisy signals, thus rendering the applicant’s rejections moot. The rejections are still considered proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Weil et al. (US 5,957,856, hereinafter Weil) in view of Didon (US 2011/0224746).
Weil discloses a method for controlling an electrotherapy output from a defibrillator during application of CPR. Weil discloses receiving an ECG signal from at least one electrode, the ECG signal comprising a cardiac signal stream from a predetermined timed segment that is characterized by corruption from a CPR compression noise artifact (Col. 5, lines 55-67). Weil filters the ECG signal using a set of one band pass filter to separate the cardiac signal from the CPR compression noise signal (Col. 6, lines 9-18, Col. 10, lines 1-8 and figure 9). The separated ECG signal is analyzed to determine whether a shockable rhythm exists (Col. 9, lines 33-67). Weil then determines whether to deliver a shock, arms a electrotherapy delivery circuit, and issues a prompt to a user to stop CPR and deliver the electrotherapy shock (Col. 9 and 10).
Weil is silent as to specifically using two electrodes and to making a shock determination with a sensitivity greater than 70% and a specificity greater than 95%. Attention is directed to the Didon reference, which discloses the use of two external electrodes 40 (see 3rd figure and par. 0085). Didon further discloses making a shock determination with a sensitivity greater than 70% and a specificity greater than 95% (par. 0004). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize at least 2 electrodes as the number of electrodes utilized would not affect the overall method of Weil and to utilize a shock determination with a sensitivity greater than 70% and a specificity greater than 95% in the method of Weil as suggested by Didon, as Didon discloses that a shock determination with a sensitivity greater than 70% and a specificity greater than 95% are the standard sensitivity and specificity values recommended for public AEDs by the America Heart Association (par. 0004). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792